IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANK T. BRZOZOWSKI : CIVIL ACTION
v. : NO. 5: 15-2339
PENNSYLVANIA TURNPIKE
COMMISSION
_OBLEB

AND NOW, this 20th day of Ma;rch 2019, upon considering the Commonwealth
Defendants’ Motion to dismiss (ECF Doc. No. 75) Plaintiff’ s Second Amended Complaint (ECF
Doc. No. 68), Plaintiff’ s Response (ECF Doc. No. 77), and for reasons in the accompanying
Memorandum, it is ORDERED the Commonwealth Defendants’ Motion to dismiss (ECF Doc.
No. 75) is GRANTED and We dismiss claims against Thomas W. Corbett, the Pennsylvania State

Police, and Cpl. Shawn Kemaghan without prejudice.

%

KEAzn>E/Y, J.

